Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
This office action is responsive to RCE filed on 06/21/2022. Claims 31, 32, 38, 39, 45, 46, 51, 58, 59, 65, and 66 are amended. Claims 31-49, and 51 are pending examination.

	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-49, and 51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 38 is/are drawn to method (i.e., a process), and claim(s) 31, and 45 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 31, 38, and 45 is/are drawn to one of the statutory categories of invention.
Claims 31-49, and 51 are directed to identifying consumers to receive promotions using statistical model. Specifically, the claims recite train a statistical model using historical data retrieved on a service, wherein the historical data comprises information regarding at least one transaction associated with each identifier entity of a plurality of identifier entities, and wherein each identifier entity is associated with one or more consumer used by a user to access the service, and wherein the historical data comprises a number of interactions associated with the identifier entity within at least one time period; estimate a first incremental booking value associated with a first promotion for the consumer using the statistical model, wherein to estimate the first incremental booking value the apparatus is at least configured to use the statistical model to: a first expected booking value associated with at least a consumer for a first promotion, the first expected booking value at least in part on first input information comprising a first indicator representing the consumer having access to the first promotion; a second expected booking value associated with at least the consumer for the first promotion, the second expected booking value based at least in part on second input information comprising with a second indicator representing the consumer not having access to the first promotion; the first incremental booking value associated with the first promotion for the consumer based at least in part on the first expected booking value and the second expected booking value; and select the consumer to receive a generated impression of the first promotion based at least in part on the first incremental booking value associated with the first promotion for the consumer, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as apparatus, consumer device, non-transitory computer readable storage medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the apparatus, consumer device, non-transitory computer readable storage medium perform(s) the steps or functions of train a statistical model using historical data retrieved on a service, wherein the historical data comprises information regarding at least one transaction associated with each identifier entity of a plurality of identifier entities, and wherein each identifier entity is associated with one or more consumer used by a user to access the service, and wherein the historical data comprises a number of interactions associated with the identifier entity within at least one time period; estimate a first incremental booking value associated with a first promotion for the consumer using the statistical model, wherein to estimate the first incremental booking value the apparatus is at least configured to use the statistical model to: a first expected booking value associated with at least a consumer for a first promotion, the first expected booking value at least in part on first input information comprising a first indicator representing the consumer having access to the first promotion; a second expected booking value associated with at least the consumer for the first promotion, the second expected booking value based at least in part on second input information comprising with a second indicator representing the consumer not having access to the first promotion; the first incremental booking value associated with the first promotion for the consumer based at least in part on the first expected booking value and the second expected booking value; and select the consumer to receive a generated impression of the first promotion based at least in part on the first incremental booking value associated with the first promotion for the consumer,. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a apparatus, consumer device, non-transitory computer readable storage medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying consumers to receive promotions using statistical model. As discussed above, taking the claim elements separately, the apparatus, consumer device, non-transitory computer readable storage medium perform(s) the steps or functions of train a statistical model using historical data retrieved on a service, wherein the historical data comprises information regarding at least one transaction associated with each identifier entity of a plurality of identifier entities, and wherein each identifier entity is associated with one or more consumer used by a user to access the service, and wherein the historical data comprises a number of interactions associated with the identifier entity within at least one time period; estimate a first incremental booking value associated with a first promotion for the consumer using the statistical model, wherein to estimate the first incremental booking value the apparatus is at least configured to use the statistical model to: a first expected booking value associated with at least a consumer for a first promotion, the first expected booking value at least in part on first input information comprising a first indicator representing the consumer having access to the first promotion; a second expected booking value associated with at least the consumer for the first promotion, the second expected booking value based at least in part on second input information comprising with a second indicator representing the consumer not having access to the first promotion; the first incremental booking value associated with the first promotion for the consumer based at least in part on the first expected booking value and the second expected booking value; and select the consumer to receive a generated impression of the first promotion based at least in part on the first incremental booking value associated with the first promotion for the consumer,. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of identifying consumers to receive promotions using statistical model. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 32-37, 39-44, 46-49, and 51 further describe the abstract idea of identifying consumers to receive promotions using statistical model. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 31-49, and 51.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “How to Identify a Target Market and Prepare a Customer Profile” describes “In order to market your product or service, it is imperative that you tailor your marketing and sales efforts to specifically reach the segment of population that will most likely buy your product or service. It is critical that you first determine or clearly identify your primary market. Your energies and funds then can be spent more efficiently. If you don’t know who your customers are, how will you be able to assess whether you are meeting their needs? Since success depends on your being able to meet customers’ needs and desires, you must know who your customers are, what they want, where they live and what they can afford. We’ve all heard a business owner say, "My product is terrific! It appeals to everyone." Many of us have also seen small businesses that try to be all things to all people. This is a difficult, if not impossible, bridge to cross. Targeting your market is simply defining who your primary customer will be. The market should be measurable, sufficiently large and reachable”.

	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US 20090292568 A1 teaches similar invention which describes Methods, systems and computer-implemented processes for analyzing transactions for fraud are presented. A plurality of risk tables used by a fraud detection model is augmented with temporal change data related to risk variables associated with the plurality of risk tables. The fraud detection model is then executed using the augmented plurality of risk tables to generate a score for transaction data representing a new transaction, the score representing a numerical probability of the existence of fraud based on the fraud detection model. Whenever a similar transaction (i.e. keyed, and same day of week) is evaluated, Model retrieves the statistics information for that category from the risk table. Then the corresponding risk value is determined by the model and is used by the variables. Many variables may be defined based on the risk tables. These variables are then employed to build the model for fraud detection. They may be used directly as inputs to a neural network that executes the model, or to generate more complex variables.

Response to Arguments
6.	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of identifying consumers to receive promotions using statistical model which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to identifying consumers to receive promotions using statistical model does not add technical improvement to the abstract idea. The recitations to “apparatus, consumer device, non-transitory computer readable storage medium” perform(s) the steps or functions of train a statistical model using historical data retrieved on a service, wherein the historical data comprises information regarding at least one transaction associated with each identifier entity of a plurality of identifier entities, and wherein each identifier entity is associated with one or more consumer used by a user to access the service, and wherein the historical data comprises a number of interactions associated with the identifier entity within at least one time period; estimate a first incremental booking value associated with a first promotion for the consumer using the statistical model, wherein to estimate the first incremental booking value the apparatus is at least configured to use the statistical model to: a first expected booking value associated with at least a consumer for a first promotion, the first expected booking value at least in part on first input information comprising a first indicator representing the consumer having access to the first promotion; a second expected booking value associated with at least the consumer for the first promotion, the second expected booking value based at least in part on second input information comprising with a second indicator representing the consumer not having access to the first promotion; the first incremental booking value associated with the first promotion for the consumer based at least in part on the first expected booking value and the second expected booking value; and select the consumer to receive a generated impression of the first promotion based at least in part on the first incremental booking value associated with the first promotion for the consumer,. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to identifying consumers to receive promotions using statistical model does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “apparatus, consumer device, non-transitory computer readable storage medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of identifying consumers to receive promotions using statistical model. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621